Exhibit 10.2
$300,000,000 INCREMENTAL REVOLVING CREDIT FACILITY
AMENDMENT NO. 4 AND ASSUMPTION AGREEMENT
Dated as of November 5, 2009 among
TD AMERITRADE HOLDING CORPORATION
as Borrower
and
CERTAIN SUBSIDIARIES THEREOF
as Guarantors
THE LENDERS, EACH ISSUING BANK AND
SWING LINE BANK NAMED HEREIN
as Lenders, Issuing Bank and Swing Line Bank
and
THE BANK OF NEW YORK MELLON
as Administrative Agent and as Syndications Agent
and
BANC OF AMERICA SECURITIES LLC
CITIGROUP GLOBAL MARKETS INC.
J.P. MORGAN SECURITIES INC.
WELLS FARGO BANK, N.A.
as Co-Lead Arrangers

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 4 AND ASSUMPTION AGREEMENT
Dated as of November 5, 2009
          AMENDMENT NO. 4 AND ASSUMPTION AGREEMENT (this “Agreement”) among TD
AMERITRADE Holding Corporation, a Delaware corporation (the “Borrower”), the
Guarantors party hereto, the Lenders party hereto and The Bank of New York
Mellon, as the administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, and as the Swing Line Bank and an Issuing Bank.
          PRELIMINARY STATEMENTS:
          (1) The Borrower, the Guarantors, the Administrative Agent and the
other agents and lenders named therein have entered into a Credit Agreement
dated as of January 23, 2006 (as heretofore amended, supplemented or otherwise
modified, the “Credit Agreement”). Capitalized terms not otherwise defined in
this Agreement have the same meanings as specified in the Credit Agreement.
          (2) The Borrower, the Increasing Lenders (as hereinafter defined),
each Issuing Bank, the Swing Line Bank and the Administrative Agent have agreed
to enter into this Agreement in order to (a) effectuate an Incremental Revolving
Credit Facility (the “Facility”) in accordance with Section 2.17 of the Credit
Agreement and (b) subsequently, upon the Restatement Effective Date (as
hereinafter defined), amend and restate the Credit Agreement in full to read as
set forth in Exhibit A hereto.
          SECTION 1. Commitment Increase. Pursuant to Section 2.17 of the Credit
Agreement:
          (a) Subject to the satisfaction of the conditions precedent set forth
in Section 4(a), on the Incremental Revolver Date (as hereinafter defined), each
Lender listed on the signature pages hereof (each, an “Increasing Lender”) shall
(i) if such Increasing Lender is a Lender under the Credit Agreement before
giving effect to this Agreement, increase its existing Revolving Credit
Commitment to the amount set forth on such Lender’s signature page hereto and
(ii) if such Increasing Lender is not a Lender under the Credit Agreement before
giving effect to this Agreement (such Increasing Lender, an “Assuming Lender”),
hereby make a Revolving Credit Commitment under the Credit Agreement as of the
date hereof equal to the amount set forth on such Assuming Lender’s signature
page hereto.
          (b) As of the Incremental Revolver Date and immediately after giving
effect to the effectiveness of the Facility, the aggregate Revolving Credit
Commitments shall be $300,000,000.
          SECTION 2. Amendments to the Credit Agreement. Pursuant to
Section 2.17 of the Credit Agreement, subject to the satisfaction of the
conditions precedent set forth in Section 4(a), effective as of the Incremental
Revolver Date:
          (a) Section 1.01 of the Credit Agreement is hereby amended by adding
the following new definitions therein in appropriate alphabetical order:
     “Applicable Percentage” means, as of the Incremental Revolver Date, 0.375%
per annum, and as of any other date, a percentage per annum determined by
reference to the Public Debt Ratings in effect on such date as set forth below:

 



--------------------------------------------------------------------------------



 



          Public Debt Ratings     S&P/Moody’s   Applicable Percentage
Level I
A/A2 or above
    0.225 %
Level II
A-/A3 or above but below A/A2
    0.300 %
Level III
BBB+/Baa1 or above but below A-/A3
    0.375 %
Level IV
BBB/Baa2 or above but below BBB+/Baa1
    0.500 %
Level V
BBB-/Baa3 or above but below BBB/Baa2
    0.625 %
Level VI
Below BBB-/Baa3 or unrated
    0.750 %

     “Incremental Revolver Agreement” means the Amendment No. 4 and Assumption
Agreement dated as of November 5, 2009 among the Borrower, the Guarantors party
hereto, the banks, financial institutions and other institutional lenders
parties thereto, the Swing Line Bank, each Issuing Bank and the Administrative
Agent, as amended.
     “Incremental Revolver Date” has the meaning specified in the Incremental
Revolver Agreement.
     “Incremental Revolver Letters of Credit” means the Letters of Credit, if
any, outstanding as of the Incremental Revolver Date.
     “Public Debt Rating” means, as of any date, any of the Moody’s Rating or
S&P Rating. For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Percentage shall be determined by reference to the available rating;
(b) if neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Percentage will be set in accordance with
Level VI under the definition of “Applicable Margin” or “Applicable Percentage”,
as the case may be; (c) if the ratings established by S&P and Moody’s shall fall
within different levels, and if (i) such ratings shall not be apart by more than
one level, the Applicable Margin and the Applicable Percentage shall be based
upon the higher of such ratings or (ii) otherwise, the Applicable Margin and the
Applicable Percentage shall be based upon the level that is immediately higher
than the lower of such ratings; (d) if any rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change; and
(e) if S&P or Moody’s shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P or Moody’s, as the
case may be, shall refer to the then equivalent rating by S&P or Moody’s, as the
case may be.

2



--------------------------------------------------------------------------------



 



          (b) The definition of “Applicable Margin” in Section 1.01 of the
Credit Agreement is hereby amended in full to read as follows:
     “Applicable Margin” means (a) in respect of the Term A Facility, a
percentage per annum determined by reference to the Leverage Ratio as set forth
below:

                  Leverage Ratio   Base Rate Advances   Eurodollar Rate Advances
Level I
1.75 : 1.0 or greater
    0.50 %     1.50 %
Level II
1.0 : 1.0 or greater, but less than 1.75 : 1.0
    0.25 %     1.25 %
Level III
less than 1.0 : 1.0
    0.00 %     1.00 %

, (b) in respect of the Revolving Credit Facility, (i) on the Incremental
Revolver Date, 1.50% per annum for Base Rate Advances and 2.50% for Eurodollar
Rate Advances and (ii) thereafter, a percentage per annum determined by
reference to the Public Debt Ratings in effect on such date as set forth below:

                  Public Debt Ratings         S&P/Moody’s   Base Rate Advances  
Eurodollar Rate Advances
Level I
A/A2 or above
    1.00 %     2.00 %
Level II
A-/A3 or above but below A/A2
    1.25 %     2.25 %
Level III
BBB+/Baa1 or above but below A-/A3
    1.50 %     2.50 %
Level IV
BBB/Baa2 or above but below BBB+/Baa1
    2.00 %     3.00 %
Level V
BBB-/Baa3 or above but below BBB/Baa2
    2.50 %     3.50 %
Level VI
Below BBB-/Baa3 or unrated
    3.00 %     4.00 %

, (c) in respect of the Swing Line Facility, (i) the percentage per annum
applicable to Base Rate Advances in respect of the Revolving Credit Facility or
(ii) such other rate as shall be agreed upon between the Borrower and the Swing
Line Bank and (d) in respect of the Term B Facility, 0.50% per annum for Base
Rate Advances and 1.50% per annum for Eurodollar Rate Advances.
For any time after the date of delivery of quarterly financials for the fiscal
quarter ending June 30, 2006 pursuant to Section 5.03(c), the Applicable Margin
for each Base Rate Advance in respect of the Term A Facility shall be determined
by reference to the Leverage Ratio in effect on the last day of the most
recently completed fiscal quarter of the Borrower for which financial statements

3



--------------------------------------------------------------------------------



 



have been delivered pursuant to Section 5.03(b) or (c), as applicable, and the
Applicable Margin for each Eurodollar Rate Advance in respect of the Term A
Facility shall be determined by reference to the Leverage Ratio in effect on the
last day of the most recently completed fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.03(b) or (c), as
applicable; provided, however, that (A) no change in the Applicable Margin (in
the case of the Term A Facility) shall be effective until three Business Days
after the date on which the Administrative Agent receives the financial
statements required to be delivered pursuant to Section 5.03(b) or (c), as the
case may be, and a certificate of the Chief Financial Officer of the Borrower
demonstrating such Leverage Ratio and (B) the Applicable Margin shall be at
Level I (in the case of the Term A Facility) for so long as the Borrower has not
submitted to the Administrative Agent the information described in clause (A) of
this proviso as and when required under Section 5.03(b) or (c), as the case may
be.
          (c) The definition of “Base Rate” in Section 1.01 of the Credit
Agreement is hereby amended in full to read as follows:
     “Base Rate” means, (a) in respect of the Term A Facility and the Term B
Facility, a fluctuating interest rate per annum in effect from time to time,
which rate per annum shall at all times be equal to the higher of:
     (i) the rate of interest announced publicly by the Administrative Agent in
New York, New York, from time to time, as the Administrative Agent’s prime rate;
and
     (ii) 1/2 of 1% per annum above the Federal Funds Rate; and
     (b) in respect of the Revolving Credit Facility, the Letter of Credit
Facility and the Swing Line Facility, a fluctuating interest rate per annum in
effect from time to time, which rate per annum shall on any day be equal to the
highest of:
     (i) the rate of interest announced publicly by the Administrative Agent in
New York, New York, from time to time, as the Administrative Agent’s prime rate;
     (ii) 1/2 of 1% per annum above the Federal Funds Rate; and
     (iii) 1% plus the Eurodollar Rate for a one-month Interest Period
commencing on such day that would apply to the applicable Base Rate Advance if
such Base Rate Advance were a Eurodollar Rate Advance.
          (d) The definition of “Lenders” in Section 1.01 of the Credit
Agreement is hereby amended in full to read as follows:
     “Lenders” means the Initial Lenders and each Person that shall become a
Lender hereunder pursuant to Section 2.17 or 9.07 or the Incremental Revolver
Agreement for so long as such Initial Lender or Person, as the case may be,
shall be a party to this Agreement.
          (e) The definition of “Letter of Credit Facility” in Section 1.01 of
the Credit Agreement is hereby amended in full to read as follows:
     “Letter of Credit Facility” means, at any time, an amount equal to the
aggregate amount of the Issuing Banks’ Letter of Credit Commitments at such time
as such amount may be reduced at or prior to such time pursuant to Section 2.05.
After giving effect to the Incremental Revolver

4



--------------------------------------------------------------------------------



 



Agreement, the Letter of Credit Facility as of the Incremental Revolver Date
shall be $75,000,000.
          (f) The definition of “Revolving Credit Commitment” in Section 1.01 of
the Credit Agreement is hereby amended in full to read as follows:
     “Revolving Credit Commitment” means, (a) with respect to any Revolving
Credit Lender at any time prior to giving effect to the Incremental Revolving
Credit Facility effectuated by the Incremental Revolver Agreement, the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“Revolving Credit Commitment” or, if such Lender has entered into one or more
Assignment and Acceptances, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 9.07(d) as such Lender’s
“Revolving Credit Commitment,” as such amount may be reduced at or prior to such
time pursuant to Section 2.05 and (b) with respect to any Revolving Credit
Lender at any time after giving effect to the Incremental Revolving Credit
Facility effectuated by the Incremental Revolver Agreement, the amount set forth
on such Lender’s signature page to the Incremental Revolver Agreement or, if
such Lender has entered into one or more Assignment and Acceptances, set forth
for such Lender in the Register maintained by the Administrative Agent pursuant
to Section 9.07(d) as such Lender’s “Revolving Credit Commitment,” as such
amount may be reduced at or prior to such time pursuant to Section 2.05.
          (g) The definition of “Swing Line Facility” in Section 1.01 of the
Credit Agreement is hereby amended in full to read as follows:
     “Swing Line Facility” means, at any time, an amount equal to the amount of
the Swing Line Bank’s Swing Line Commitment at such time, as such amount may be
reduced at or prior to such time pursuant to Section 2.05. After giving effect
to the Incremental Revolver Agreement, the Swing Line Facility as of the
Incremental Revolver Date shall be $50,000,000.
          (h) The definition of “Termination Date” in Section 1.01 of the Credit
Agreement is hereby amended by replacing “December 31, 2010” appearing in clause
(b)(i) thereof with “December 31, 2012”.
          (i) Section 2.01(e) is hereby amended by adding immediately after the
end of the first sentence therein the following new sentence:
“Each Issuing Bank, the Revolving Credit Lenders and the Borrower agree that
effective as of the Incremental Revolver Date, the Incremental Revolver Letters
of Credit shall be deemed to have been issued under the Incremental Revolving
Credit Facility effectuated by the Incremental Revolver Agreement and the
Revolving Credit Lenders under such Incremental Revolving Credit Facility shall
be deemed to have assumed the rights and obligations under the Loan Documents in
respect of the Incremental Revolver Letters of Credit of the Persons that were
Revolving Credit Lenders before giving effect to the Incremental Revolving
Credit Facility.”
          (j) Section 2.07(a)(ii) of the Credit Agreement is hereby amended in
full to read as follows:
     “(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) (1) in the case of a Term A Advance,
the Applicable Margin in effect on the last day (subject to the last

5



--------------------------------------------------------------------------------



 



proviso to the definition “Applicable Margin”) of the most recently completed
fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.03(b) or (c), as applicable, or (2) in the case
of a Term B Advance or a Revolving Credit Advance, the Applicable Margin in
effect from time to time, in each case payable in arrears (x) on the last
Business Day of such Interest Period, (y) if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and (z) on the
date such Eurodollar Rate Advance shall be Converted or paid in full.”
          (k) Section 2.08(a) of the Credit Agreement is hereby amended in full
to read as follows:
“(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of the Lenders a commitment fee, (i) from the date hereof in the case of
each Initial Lender and from the effective date specified in the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other Lender
until the Incremental Revolver Date, payable in arrears quarterly on the last
Business Day of each fiscal quarter of the Borrower ending in March, June,
September and December, commencing on March 31, 2006, and on the Incremental
Revolver Date, at the rate of 0.375% per annum on the average daily Unused
Revolving Credit Commitment of such Lender during such quarter and (ii) from the
Incremental Revolver Date in the case of each Lender party to the Incremental
Revolver Agreement and from the effective date specified in the Assignment and
Acceptance pursuant to which it became a Lender thereafter in the case of each
other Lender until the Termination Date in respect of the Revolving Credit
Facility, payable in arrears quarterly on the last Business Day of each fiscal
quarter of the Borrower ending in March, June, September and December,
commencing on December 31, 2009, and on the Termination Date, at the Applicable
Percentage in effect from time to time on the average daily Unused Revolving
Credit Commitment of such Lender during such quarter; provided, however, that no
commitment fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender.”
          SECTION 3. Amendment and Restatement of the Credit Agreement; Release
of Collateral. Subject to the satisfaction of the conditions precedent set forth
in Section 4(b), effective as of the Restatement Effective Date:
          (a) The Credit Agreement shall be amended and restated in its entirety
to read as set forth in Exhibit A hereto (as so amended and restated, the
“Amended and Restated Credit Agreement”) and all signature pages to the Amended
and Restated Credit Agreement held by the Administrative Agent pursuant to
Section 4(a)(ii) shall be released, in each case, without any further action of
any party hereto; provided, that the Administrative Agent is hereby authorized
to, and shall, upon the occurrence of the Restatement Effective Date, complete
the Amended and Restated Credit Agreement by inserting the Restatement Effective
Date as the date thereof and attaching all exhibits and schedules thereto (such
completion to be evidenced by distribution of such completed Amended and
Restated Credit Agreement to the Borrower via electronic mail and to the Lenders
via the Platform on the Restatement Effective Date in accordance with
Section 9.02 of the Amended and Restated Credit Agreement).
          (b) All of the Collateral shall be released from the assignment and
security interest granted under the Collateral Documents, each Guarantor that is
not a Significant Subsidiary as defined in Exhibit A hereto shall be released
from the Guaranty (provided that for the avoidance of doubt, no Broker-Dealer
Subsidiary or CFC or any direct or indirect Subsidiary of a Broker-Dealer
Subsidiary or CFC shall be a Guarantor under and as defined in the Amended and
Restated Credit Agreement), and the Administrative Agent and the Collateral
Agent shall (and are authorized by the Increasing Lenders to), at the Borrower’s
expense, execute and deliver to the Loan Parties such documents as the Loan
Parties may

6



--------------------------------------------------------------------------------



 



reasonably request to evidence such release, together with all original stock
certificates or other collateral held by the Administrative Agent and/or the
Collateral Agent that are subject to such release.
          SECTION 4. Conditions to Effectiveness. (a) Sections 1 and 2 of this
Agreement shall become effective as of the date (the “Incremental Revolver
Date”) on which the following items have been received by the Administrative
Agent:
          (i) (A) Counterparts of this Agreement executed by each Loan Party,
the Administrative Agent, the Collateral Agent, each Issuing Bank, the Swing
Line Bank and the Increasing Lenders or, as to any of the Increasing Lenders,
advice satisfactory to the Administrative Agent that such Lender has executed
this Agreement and (B) any Revolving Credit Note payable to the order of any
Revolving Credit Lender party hereto requesting the same pursuant to the terms
of Section 2.16 of the Credit Agreement;
          (ii) Counterparts to the Amended and Restated Credit Agreement
executed by each party thereto (such counterparts to be held in escrow pending
release in accordance with Section 3(a));
          (iii) A certificate signed by a duly authorized officer of the
Borrower, dated the Incremental Revolver Date, stating that:
     (A) The representations and warranties contained in each of the Loan
Documents and this Agreement are correct in all material respects on and as of
the Incremental Revolver Date, before and after giving effect to the Facility,
as though made on and as of such date, other than any such representations or
warranties that, by their terms, refer to a specific date other than the
Incremental Revolver Date, in which case as of such specific date;
     (B) No Default exists both before and after giving effect to the Facility;
and
     (C) As of the last day of the fiscal quarter of the Borrower immediately
preceding the Incremental Revolver Date for which financial statements of the
Borrower are required to have been delivered pursuant to the Credit Agreement,
after giving pro forma effect to the Facility and other customary and
appropriate pro forma adjustment events, including any acquisitions or
dispositions or repayment of Debt after the beginning of such fiscal quarter but
prior to or simultaneous with the effectiveness of the Facility, the Borrower is
in pro forma compliance with all financial covenants set forth in Section 5.04
of the Credit Agreement;
          (iv) (A) Opinions of counsel for the Loan Parties reasonably
satisfactory to the Administrative Agent, addressing among other things the due
execution and delivery of this Agreement and the Notes (if any) delivered in
connection herewith and the due authorization and enforceability of the Credit
Agreement, the Notes (if any) delivered in connection herewith, the Security
Agreement, the Intellectual Property Security Agreement and the Guaranty, each
as theretofore supplemented or otherwise amended and after giving effect to this
Agreement, the absence of any violation of any applicable law, constitutive
document or material contract binding upon the Borrower, the continuing validity
of the security interests in the Collateral created pursuant to the Security
Agreement and the perfection of such security interests by the filing of
financing statements under the Uniform Commercial Code or (in the case of stock
certificates) by possession; (B) a certificate as to the good standing or status
of each Loan Party as of a recent date, from each applicable Secretary of State
or other Governmental Authority; (C) a certificate of the Secretary or Assistant
Secretary of each Loan Party dated the Incremental Revolver Date and certifying
(1) as to a true and correct copy of the certificate or articles of
incorporation (or similar constitutive documents) of such Loan Party, the
by-laws (or similar constitutive

7



--------------------------------------------------------------------------------



 



documents), and each amendment thereto, and that such documents so certified are
in effect on the Incremental Revolver Date and at all times since a date prior
to the date of the resolutions described in clause (2) below, (2) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors (or the equivalent governing body) of such Loan Party authorizing the
authorization, execution and delivery of this Agreement, the performance of the
Loan Documents, after giving effect to this Agreement and, in the case of the
Borrower, the borrowings thereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and (3) as to
the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party; and (D) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (C) above;
          (v) Evidence that on the Incremental Revolver Date, immediately prior
to or concurrently with the effectiveness of this Agreement, the aggregate
Revolving Credit Commitments in existence immediately prior to the effectiveness
of this Agreement shall have been reduced to zero and all Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances outstanding
immediately prior to the effectiveness of this Agreement shall have been paid in
full; and
          (vi) Evidence that the Borrower shall have paid all accrued fees of
the Administrative Agent and the Increasing Lenders due and payable as shall
have been mutually agreed and all accrued reasonable, out of pocket expenses of
the Administrative Agent (including the accrued reasonable fees and expenses of
Shearman & Sterling LLP) to the extent invoices shall have been presented to the
Borrower two Business Days prior to the Incremental Revolver Date.
          (b) Section 3 of this Agreement shall become effective as of the date
(the “Restatement Effective Date”) on which the Administrative Agent shall have
received evidence that the “Effective Date” under and as defined in Exhibit A
hereto shall occur on such date, which in any event shall be no later than
January 31, 2010 (the “Restatement Termination Date”), and all conditions
precedent set forth in Section 3.01 therein, including, without limitation, the
prepayment in full of all of the Obligations (other than in respect of
unasserted contingent claims for indemnity) in respect of the Term A Advances
and Term B Advances, including all principal thereof and all interest thereon,
shall have been satisfied.
          SECTION 5. Reference to and Effect on the Credit Agreement;
Confirmation of Guarantors and Collateral Agent. (a) On and after the
effectiveness of this Agreement, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by, and after giving effect to, this Agreement.
          (b) Each Loan Document, after giving effect to this Agreement, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed, except that, on and after the effectiveness of this
Agreement, each reference in the Guaranty to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement, as amended by,
and after giving effect to, this Agreement. Without limiting the generality of
the foregoing, the Collateral Documents and all of the Collateral described
therein do and shall continue to secure the payment of all Obligations of the
Loan Parties under the Loan Documents, as amended by, and after giving effect
to, this Agreement.
          (c) Each Loan Party hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Loan Documents to which it is a party, (ii) ratifies and reaffirms each grant of
a lien on, or security interest in, its property made pursuant to the Loan

8



--------------------------------------------------------------------------------



 



Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to Section 1 of the Security Agreement) and confirms that
such liens and security interests continue to secure the Obligations under the
Loan Documents, including, without limitation, all Obligations resulting from or
incurred pursuant to the Facility and (iii) in the case of each Guarantor,
ratifies and reaffirms its unconditional guaranty of the Obligations pursuant to
Article VIII of the Credit Agreement.
          (d) The Collateral Agent hereby ratifies, approves and confirms that
certain Amendment No. 1 to the Loan Documents dated as of March 31, 2006 and
that certain Amendment and Waiver No. 2 to the Loan Documents dated as of
December 11, 2006.
          (e) The execution, delivery and effectiveness of this Agreement shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or any Agent under any of the Loan Documents, or
constitute a waiver of any provision of any of the Loan Documents.
          SECTION 6. Assuming Lenders.
          (a) Each Assuming Lender (i) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements referred
to in Section 4.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (ii) agrees that it will, independently and without reliance
upon any Agent or any Lender Party and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement;
(iii) represents and warrants that its name set forth on its signature page
hereto is its legal name; (iv) confirms that it is an Eligible Assignee;
(v) appoints and authorizes each Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Loan Documents as
are delegated to such Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (vi) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender; and
(vii) attaches any U.S. Internal Revenue Service forms required under
Section 2.12 of the Credit Agreement.
          (b) On and after the Incremental Revolver Date, each Assuming Lender
shall be a party to the Credit Agreement and, to the extent provided in this
Agreement, shall have the rights and obligations of a Lender Party thereunder.
All notices and other communications provided for hereunder or under the Loan
Documents to each Assuming Lender shall be to its address as set forth in the
administrative questionnaire it has furnished to the Administrative Agent.
          SECTION 7. Increasing Lenders. Each Increasing Lender agrees that
until the earlier to occur of the Restatement Effective Date and the Restatement
Termination Date, (a) it shall not assign to any Person any of its rights and
obligations in respect of the Revolving Credit Facility unless such Person shall
have consented in writing to this Agreement, including, without limitation,
Section 3 and delivered an executed counterpart to the Amended and Restated
Credit Agreement (such counterpart to be held in escrow pending release in
accordance with Section 3(a)), and (b) notwithstanding anything to the contrary
contained in any Loan Document, any assignment of any of its rights and
obligations in respect of the Revolving Credit Facility without such written
consent and executed counterpart shall be void ab initio.
          SECTION 8. Costs, Expenses. The Borrower agrees to pay on demand all
reasonable out of pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Agreement and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the
Administrative Agent) in accordance with the terms of Section 9.04 of the Credit
Agreement.

9



--------------------------------------------------------------------------------



 



          SECTION 9. Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier (or other electronic transmission) shall be effective as delivery of
a manually executed counterpart of this Agreement.
          SECTION 10. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
[remainder of page intentionally left blank]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

                  TD AMERITRADE HOLDING CORPORATION    
 
           
 
  By:
Name:   /s/ WILLIAM J. GERBER
 
William J. Gerber    
 
  Title:   EVP and Chief Financial Officer    
 
                TD AMERITRADE ONLINE HOLDINGS CORP.
(formerly Ameritrade Online Holdings Corp. and successor to Datek Online
Holdings Corp. and TD Waterhouse Group, Inc.)
 
           
 
  By   /s/ MICHAEL D. CHOCHON    
 
           
 
  Title:   Michael D. Chochon, Treasurer    
 
                TD AMERITRADE IP COMPANY, INC.
(formerly Ameritrade IP Company, Inc.)    
 
           
 
  By   /s/ MICHAEL D. CHOCHON    
 
           
 
  Title:   Michael D. Chochon, CFO    
 
                TD AMERITRADE SERVICES COMPANY, INC. (formerly Ameritrade
Services Company, Inc.)    
 
           
 
  By   /s/ WILLIAM J. GERBER    
 
           
 
  Title:   William J. Gerber, President    
 
                THINKTECH, INC.    
 
           
 
  By   /s/ MICHAEL D. CHOCHON    
 
           
 
  Title:   Michael D. Chochon, Treasurer    
 
                THINKORSWIM GROUP INC.    
 
           
 
  By   /s/ WILLIAM J. GERBER    
 
           
 
  Title:   William J. Gerber, Treasurer    
 
                THINKORSWIM HOLDINGS INC.    
 
           
 
  By   /s/ WILLIAM J. GERBER    
 
           
 
  Title:   William J. Gerber, CFO    

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK MELLON, as
Administrative Agent, Swing Line Bank and Issuing Bank and as an Increasing
Lender
 
           
 
  By:
Name:   /s/ ANDREW T. KARP
 
Andrew T. Karp    
 
  Title:   Vice President    
 
                Revolving Credit Commitment: $20,000,000    

 



--------------------------------------------------------------------------------



 



                  CITICORP NORTH AMERICA, INC.,
as Collateral Agent    
 
           
 
  By:
Name:   /s/ WILLIAM MANDARO
 
William Mandaro    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



                  Bank of America, N.A.    
 
           
 
  By   /s/ GARFIELD JOHNSON
 
Title: Senior Vice President    
 
                Revolving Credit Commitment: $48,000,000    
 
                BARCLAYS BANK PLC    
 
           
 
  By   /s/ DAVID BARTON    
 
           
 
      Title: Director    
 
                Revolving Credit Commitment: $48,000,000    
 
                CITICORP NORTH AMERICA, INC.    
 
           
 
  By   /s/ WILLIAM MANDARO    
 
           
 
      Title: Director    
 
                Revolving Credit Commitment: $48,000,000    
 
                J.P. MORGAN CHASE BANK, N.A.    
 
           
 
  By   /s/ PIERS C. MURRAY    
 
           
 
      Title: Managing Director    
 
                Revolving Credit Commitment: $48,000,000    
 
                WELLS FARGO BANK, N.A.    
 
           
 
  By   /s/ RYAN K. JOHNSON    
 
           
 
      Title: Vice President    
 
                Revolving Credit Commitment: $48,000,000    
 
                First National Bank of Omaha    
 
           
 
  By   /s/ MARK BARATTA    
 
           
 
      Title: Vice President, Manager    
 
                Revolving Credit Commitment: $20,000,000    
 
                BANKERS TRUST COMPANY, N.A.    
 
           
 
  By   /s/ JOE M. DEJONG    
 
           
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  Revolving Credit Commitment: $10,000,000    
 
                The Private Bank and Trust Company    
 
           
 
  By   /s/ KIM A. BUTLER
 
Title: Managing Director    
 
                Revolving Credit Commitment: $10,000,000    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
AMENDED AND RESTATED CREDIT AGREEMENT

 